Victor Joe Cortez                                  From the 47th District Court
 Appellant                                           of Potter County
v. 07-09-0291-CR                                   September 9, 2010
The State of Texas                                 Opinion by Justice Pirtle
 Appellee

                                    JUDGMENT

      Pursuant to the opinion of the Court dated September 9, 2010, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo